t c summary opinion united_states tax_court janine h hansen petitioner v commissioner of internal revenue respondent docket no 9861-05s filed date janine h hansen pro_se david w sorensen for respondent foley judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed the decision to be entered unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority the issues for decision are whether petitioner is liable for tax relating to unreported income and for the sec_6651 and additions to tax relating to and background petitioner is the president of the state of nevada eagle forum a state chapter of the national eagle forum in and petitioner annually received dollar_figure of non- employee compensation from a foundation associated with the national eagle forum the foundation yet petitioner did not file tax returns relating to those years in a notice_of_deficiency dated date respondent determined that petitioner is liable for tax deficiencies totaling dollar_figure sec_6651 additions to tax for failure_to_file a return and sec_6651 additions to tax for failure to timely pay taxes relating to and at trial on date respondent moved for the imposition of a sec_6673 penalty on date petitioner while residing in sparks nevada filed her petition discussion petitioner concedes that she received income and failed to report the amounts determined by respondent petitioner contends however that she is not liable for tax on these payments because of her religious beliefs the supreme court has held that because the broad public interest in maintaining a sound tax system is of such a high order religious belief in conflict with the payment of taxes affords no basis for resisting the tax 455_us_252 see also 110_tc_137 affd 170_f3d_173 3d cir accordingly petitioner is liable for the tax relating to the payments from the foundation see sec_61 respondent bears and has met the burden of production with respect to the sec_6651 and additions to tax see sec_7491 rule a petitioner does not meet the requirements of any exception to sec_6651 or accordingly respondent’s determinations are sustained see 116_tc_438 respondent contends that petitioner’s position is frivolous and that pursuant to sec_6673 the court should impose a penalty on petitioner we however conclude that it is not appropriate to impose such a penalty in this case contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
